Title: John Quincy Adams, Account of Sale of Part of John Adams’s Estate, 27 September 1826
From: Adams, John Quincy
To: 


				
					Account of Sale of part of the personal Estate belonging to the Heirs of the Hon John Adams Deced. as sold at Public Auction
					Sept 27th.-8. 1826.
				
            Silveroz.Pwt$ C$ C1 Large Coffee Pot3610at $1,12 per oz to John Adams40,881 Tea Pot1410 = 1,20 ==17,402 Sugar Castors230= 1,10 ==25,301 Cream pot & pepper box8 1/23= 1,30 = =10,594 Larg Spoons 1 Sugar do.87= 1,38=11,524 Salt Spoons18= 1,55=2,172 Larg Gravy do. 5 2d size do.419= 1,15=47,672 pair Sugar Tongs215= 1,15= Josiah Brigham3,161 Soup Ladle512= 1,22= John Adams6,831 Marrow Spoon19= 1,40= Joseph Woodward2,031 Porringer72= 1,10= John Adams7,811 Tea Box1216= 1,00= 12,802 Fish Knives=5,5024 Large French forks7310= 1,10=80,8522 Desert do.520= 1,10=57,2018 Larg Spoons544= 1,21=65,58 397,2916 Desert do.356= 1,18=41,605 Large Dutch Forks130= 1,12=14,5612 Desert Forks Dutch340= 1,12=38,0812 Large French forks p370= 1,12=41,4414 French tea spoons1112= 1,26= Jeremiah Fitch14,616 Odd tea do.410= 1,16= John Adams5,223 Wine LabelsHenchmen1,754 SkewersJohn Adams1,50Broken SilverJohn Whitney1,35Small LadleJeremiah Fitch1,3510 Larg Spoons200= 1,24=24,801 Mustard potCash3,35 189,61
              
            Plated1 Plateau 3 pieces biscuit ornamentsto John Adams5,002 pr. Candlesticks one pr. BranchD Greenleaf28,002 pr. do. plainJohn Marston3,601 Bread basketJeremiah Fitch5,254 Salts=5,504 Bottle CoastersJohn Marston3,251 Large Coffee Urn & CaseJ H Foster10,751 Tea Urn damaged=4,001 Sugar pot Gilt 1 Cream do.John Adams5,25 70,60$657,502 Wine Glass Coolers 2 Bottles do.to John Adams22,502 do. do. do. Daniel Greenleaf23,001 pr. Candlsticks= John Adams1,351 Castor= George Hardwick2,004 Salts= James H Foster1,551 Old Urn= John Marston2,202 Nut CrackersCash0,50 =53,10
            
            China.Red Flower service 144 PiecesJohn Adams23,00Tea Sett Gilt Spots26 =J H Foster8,00Blue Stone120 =John Adams23,00Dessert Service Blue35 ==7,75Tea Service White blue flowers20 =Barney Smith Esqr.5,75Breakfast servier blue32 =John Adams M G4,25Red tea Servier14 =Peter Turner2,00White tea Servier Red border32David Porter2,00 =75,75Long East Room7 Mahogy. hair bottom Chairs 2 Arm do$1,25 each to John Adams11,252 do. Card Tables==5,002 Looking Glasses$13 1/2, each=27,002 Cut Glass Candelabras==16,004 Window Curtains$3, each=12,001 Pr. Brass Andirons & fender=4,501 Turkey Carpet=49,001 Oil Cloth Carpet=16,003 Porcelain Flower Vases & 4 stands=5,20 =145,95
            
            Long EntryMahog. Dining table 3 pieces=14,001 Marble Slab=5,00Venetian Stair Carpet6,002 Mats=1,0018 Brass Stair Rods=1,00Oil cloth carpet=1,75Red Room1 Damask Satin Sofa Red=10,0012 Chairs to match$3, each=36,001 pr. Card tablesto Saml. Savil6,502 fire Screensto John Adams2,25 83,50$1015,801 Straw Carpet sold to John Adams6,001 Venetian Carpet=Thomas Greenleaf26,501 Looking Glass=John Adams6,00Shovel, tongs & Brass Andirons==4,00Dining Room1 Dining table & leaf=5,251 Small square table=David Holbrook2,75Round tea table & CoverJohn Adams1,251 Sofa & Cover==5,008 Wooden chairs, 2 arm do. Green,65Ct eachJohn Marston6,501 Oil Cloth Carpet= John Adams5,001 Fire brush=—30=68,55Long Eastern bed Room13 Green Damask Covd Chairs 2 Arm do. & Sofa=30,00Bedstead, Feather bed, Bolster & pillows down quillCurtains & Counterpain Damask=50,001 Looking Glass=15,001 Bureau & Secretary=6,00Wash-stand Basin & EwerT B A3,005 Flour PotsDaniel Greenleaf2,001 FenderJohn Marston1,501 Mahog table & CoverJohn Adams2,001 painted Dressing table, Muslin cover=1,251 Carpet=15,001 Close stool Mahogy=5,00 =130,75Long Entry up stairs.1 Large Mahog Bureau=5,00pine Book case0,55Venetian Carpet 8 1/2 yd $1,05 pr. yd.Thomas Greenleaf8,92Straw CarpetingDaniel Greenleaf1,2012 Straw bottom Chairs,80 eachJohn Adams9,60Middle RoomBedstead, Matress, Feather bed, bolsters & pillows=20,001 Easey ChairMrs C=4,001 Chair for sickness on rollers=10,001 table Gree cover=1,105 Hair covd Chairs—,50 Ct each=2,501 Dressing Glass=4,50 67,37$1282,471 Standsold to David Holbrook0,501 Close stoolJohn Adams5,001 pr Scotch CarpetingMiss Smith=2,251 Thermometer=1,051 Eight Day Clock=10,001 Gold Medal Composition & Box=22,00Small scales & weightsJohn Marston—60Spectacles, buckles &cJohn Adams1,25Wash Stand=1,75 =44,40Old Canvass Carpet=1,00Fire Set=1,90In several placesOne Rocking ChairJ. Marston1,256 Wooden Chairs,40 CtJohn Adams2,401 Bed=11,252 Old BureausWm. Newcomb5,501 Looking GlassJohn Adams2,00Beadstead, feather bed, Matress, Bolster & pillows =13,251 Round tableM G=1,10Old Secretary=2,501 do Bureau=3,001 do doGeorg Spear—601 pr. Ice pailsJohn Adams1,75Lot of Gilt ornaments &cJosiah Adams jr0,75 48,25Pictures & PrintsGeneral & Mrs WashingtonPortratesJohn Adams1,00Genl. Washington secondD Greenleaf0,70Genl. WarrenJohn Adams5,00Tears of America & Death of Washington=2,00Govr. Strong & Jackson,=—60Genl. LafayetteDoc Holbrook1,75Genl. HumphreyJohn Adams1,00Death of Chatham=14,50Genl. Montgomery & Bunker hill battle$7, each=14,00BustsGenl. Washington=5,50John Adams=3,00Genl. Jackson=3,00Dr. Jebb=1,00 53,05$1428,17Glass1 Pr. Larg cut Decanter, damagedM GJohn Adams—704 Small do. do.=2,002 Large plain do.M G=0,556 Small do.James H Foster3,503 Water do damagedCaleb Stetson—302 Custard pyramids 4 piecesJohn Adams3,002 Large Cut Glass bowls=5,756 Dishes & Covers Cut=10,254 finger Glasses plainJ. H Foster1,501 Sugar dish & cover cut 1 do. plainJohn Adams2,2514 preserve Glasses SmallThomas Greenleaf1,50 =31,3012 Whip do.John Adams0,602 Brandy Decanters=1,251 Square do.Josiah Brigham0,407 Cut Lemonade Glasses 9 plain do.John Marston1,509 Hock glasses & Baskett 2 blue Jelly do. John Adams2,253 Odd GlasssJosiah Brigham0,4014 Wine Glasses & BaskettJohn Marston2,406 GobletsJohn Adams2,0511 Tumblers=1,751 Doz. Blancmange MoldsHenchman1,60 Looking Glass No frameJ H Foster—65=14,85Linen2 pr. Linen Sheats 1 pr. Cotton 3 pr. pillow casesMrs ClarkJohn Adams6,003 pr. fine Linen Sheats=8,504 pr. Cotton Sheats=3,254 do. do=3,501 Lot of old Linen sheatsJohn Marston1,7510 Old table Cloth=4,251 Counterpain LargeMiss SmithJohn Adams5,001 do==2,501 do=2,501 do=2,251 do=2,001 do=2,501 doJohn Marston5,501 Unmade Table ClothJohn Adams4,251 do do=4,501 do do=4,751 do do =8,00 =71,001545,322 Table Cloth never usedJohn Adams8,251 Large for 30 people=12,003 Used=7,5012 Napkinsat 85 Ct. each=10,2020 doat 85 Ct. each=17,0011 Bird eye towells25 Ct = M G=2,758 Napkinsat 40 Ct each=3,207 Cotton Pillow Cases M G=1,402 Old Linen do25 eachG W Beal0,502 do60—John Adams1,203 Summer Counterpains1,10 eachDavid Holbrook3,30Blue & Brown CurtainsJohn Adams6,253 Counterpainsat 1,90 each=5,70 =79,251 Set of Bed curtainsDavid Holbrook2,751 do white do=2,151 Calico doM GJohn Adams3,008 BlankettsT B A 1,10=8,802 Small do1,10=2,203 Very Large at $4,50John Thayer13,50Kitchen12 Pewter water plates 9 plates 2 do. Gres. 1 Round 2 LongJohn Adams12,005 Lamps, 1,00 1 pr. brass Candlesticks 1,05=2,05Copper Ware=15,25tin Coffee pot, pans &c Gridle & rings, Glass 60=2,701 Lot knives & forks 1,75=1,758 Wooden Chairs 2 Arm do.=2,00 68,15old Clock=7,7520 Earthan milk pans12 Ct=2,40Wooden ware $1,55 9 Bags1,05=2,602 tables 1 small do=0,802 Ironing Cloth 1 pestle & Morter Flat Irons &c=1,151 old press=2,50Lot of old BaskettsAdam Hardwick0,55Wash bench & tubsT B AJohn Adams1,50Farm HouseMangle & Roller=2,001 CounterpainJosiah Babcock0,801 Old DeskT B AJohn Adams1,00pine table & Leaves very Large=1,75Old CarpetingJames Brackett12,25Cot Bedstead broken & old boards &cJosiah Adams jr0,50Bedstead, bed, & bedding,M GJohn Adams4,25 =41,80$1734,52One SafeJames Brackett1,05Soap boiler & StandRichard Pike11,00Lot of Stone JuggsDoc. Glover1,201 Desk Green CoverJohn Whitney1,20In Sundry places1 Doz & 2 knives & forks silver handls 1 do. do.John Adams8,7521 Round handls no forks 20 do. Small=7,501 doz White handls 1 do. dessert & forksT B A=8,508 forksJeremiah Fitch0,601 Cot BedsteadT B AJohn Adams2,75Lot of flour BarrelsG. W Beal1,009 DoLemuel Adams0,601 Lot demajonsJohn Adams1,551 Lot BarrelsDavid Holbrook0,80 =46,501 Lot small tubs & LimeEbenr. Adams1,006 Cyder BarrelsT B A ,65 Ct eachJohn Adams3,904 Kegs 1 BarrelPeter Turner1,105 HogsheadsJosiah Brigham3,055 doAlpheus Spear0,501 Lot of Casks=0,6011 BarrelsDavid Holbrook0,801 Barrel & soapT B AJohn Adams2,00Chease press tub & Hoops=3,004 pails25 Ct=1,00Warming panMrs Clark=6,05=18,00plate warmer=2,00Lot of BoxesPeter Turner—60Marble Morter & pestleThomas Phipps1,80Low post BedsteadJohn Adams1,70Lot of boards & old bedsteads=6,256 pots of GreeseJ Farrar2,403 BedsteadsJohn Adams1,75Lot of old IronJosiah Savil3,501 Bathing tubJohn Adams1,20Lot of Brass & Copper Kettles=13,50Iron pots &c1,55Lot of tin &cPeter Turner—65 1 Lot of old ploughsSaml. Savil5,00Stock1 Hog Wm. BaxtertoWm. Baxter jr8,001 doT B AJohn Adams6,251 do.Wm. Baxter jr11,00 67,25$1866,27One HogtoDavid Holbrook12,001 do.Wm. Baxter jr7,501 do.=7,501 pig=3,001 doT B AJohn Adams2,752 do.Saml. Curtis8,251 Spotted CowJohn Adams10,251 Cow $13, 1 do. $11,=24,001 do.Josiah Nightingale17,001 do.Saml. Curtis14,001 do. $9, 1 do. $11,25 1 do. $11,John Adams31,25 137,501 do.=9,251 do. T B A=16,001 doJohn Arnold15,001 Yoke OxenJohn Adams73,001 Horse=30,001 four Wheel ox Cart=17,001 2 do=12,501 four wheel horse cart & HarnessHenry Hardwick21,001 Gig & HarnessJohn Adams75,001 Carryall & doThomas Phipps140,001 Sleigh, Buffalo rode & BellsJohn Adams21,751 old Charriott Body & SleighDavid Holbrook3,251 do. on runnersJosiah Brigham4,50 =438,259 pine Wood $2,50 per cord T B AJohn Adams22,5010 Cord do. on Lots $1,75T B A=17,501 Harrow=2,101 Sled & tongue=3,251 Lot old tools, 1 Binn=10,251 Yok=1,455 Chains=7,25Lot of tools &cT B A=5,00Stone Roller & Grindstone=3,50Wheel barrows side boards for cart &cDavid Holbrook4,751 Lot of SawsEbenr. Chamberlain4,254 tuns English hay97 Ct per hundredJohn Adams77,603 1/2  tuns Salt Hay59 do do=41,304 tuns do. Small Barn,56 Ct=44,80 245,50$2687,52One feather bedJohn Adams8,501 do. do$6,25 1 do. $5,=11,251 do. & Matress &cM G=12,251 feather bedGardner Penniman11,501 BlankettWm. Newcomb1,902 old ChairsDavid Holbrook—351 feather BedJohn Adams12,0020 Old trunk,15 Ct=3,001 Mug & 7 platesMrs C=1,00Magnifying Glass=1,107 Views of London=0,751 picture=0,10General Washington pictureJohn Whitney0,70View of Govr Gill’s farmJohn Adams0,25Wine Cooler Brass mountedCharles Lee4,00 68,652 table CoversJohn Marston1,401 Mahogy tableDavid Holbrook1,10Likeness President AdamsJohn Adams1,002 C Screens=0,85Old straw CarpetingT B A=1,101 WhipT B A=1,001 pot of LardT B A=1,001 Lot of pots & JuggsT B A=1,10Salt & Beans & Mackerell=2,00Meat ChestT B A=0,506 Basketts of Cob at 15 Ct pr BaskettT B A0,909 Doz Bottlesat ,20 Ct pr dozT B A1,80Lot of old Waters & Brush=1,80 =15,55$2771,72add for gain on oxen sold15,55$2787,27
            
            
            Daniel Spear AuctnrAccount of Real Estate Sold at Public Auction Sep 28th 1826
              
              1 Lot of Land Called the Quincy Lot8 A = 2 Q = 2 Rat $26, pr Acre Sold to John Adams$221,32 1/21 Pew in the Meetinghouse No. 1=62,001 do. Wall No. 49=45,001 Tomb=60,00$388,33 1/2-787,27$3175,59 1/2
            
            
            Daniel SpearAuctnr.Quincy Seper 27th-8 1826Mr. John AdamsBought at Auction
              
              
                                                                                                           
				
					
				
				
			